Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
In the amendment filed on March 11th, 2022, claims 1, 8 and 15 have been amended, claims 2, 9 and 16 have been cancelled and new claims 22-24 have been added.  Therefore, claims 1, 3-8, 10-15, 17-24 are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 20150243140 A1) in view of Sawal et al. (US 20190042349 A1).

Barrett fails to teach information handling system of a chassis is associated with a set of one or more of the plurality of system-level visual indicators.  Sawal teaches a system level configuration that may be set by the vendor of the chassis (Paragraph 53).  Furthermore, Sawal teaches the set of beacon lighting elements (e.g., LEDs) may be connected to the chassis handling subsystem. A particular beacon LED may be associated with a particular slot (Paragraph 64). The beacon LEDs provide a visual identification of a particular slot, there can be different ordering schemes for the slots depending upon the vendor of the chassis. Thus, to identify a particular slot (e.g., slot number 3), the user may access a management interface of the chassis (e.g., GUI or CLI) and select an option to activate a beacon LED associated with the particular slot. The beacon LED for the particular slot will be lit so that the user can visibly identify the slot, the LEDs may be a visual indicator for status of the handling system, (Paragraphs 65, 89), further indicating the lighting control subsystem configured to control illumination of the plurality of system- level visual indicators based on statuses of information handling systems of the chassis, such that the lighting control subsystem causes each set of the system-level visual indicators to illuminate based on a status of the respective information handling system associated with such set.
Furthermore, Sawal teaches a chassis-level visual indicator other than the plurality of system-level visual indicators (Paragraph 48; Fig 1 (118B) (118C)). To Further elaborate, Sawal establishes the dynamic set of the chassis and LED indicators associated with the chassis. Sawal discloses Specifically, a rack, such as a rack 112A, may include a set of bays 115 to hold a set of rack units, boxes, switches, or chassis 118A-N. A chassis, such as chassis 118A, may include a chassis handling subsystem 121, a set of slots 124A-N, and a set of beacon light emitting elements (e.g., light emitting diodes (LEDs)) 127A-N associated with the set of slots (Paragraph 48). Figure 1 further illustrates the different chassis (Chassis B (118B), Chassis C (118C), Chassis N (118N)) and the LED indicators associated with the respective chassis.
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to Sawal’s teaching with Barret’s teaching in order to improve and visually distinguish different operating compartments of a computer server(s).
In regards to claim 3, Barrett modified teaches the status of each respective information handling system is indicative of whether an unresolved event has occurred within such information handling system, such as an error alert (Paragraph 45).
In regards to claim 5, Barret modified teaches the lighting control subsystem being configured to cause illumination of a set of visual indicators associated with an information handling system responsive to an event occurring within such information handling system and responsive to a user being proximate to the chassis, i.e. apparatus for providing a human-perceptible visual indication to a user of an event related to its associated interface button 502 or 504, as described in greater detail below. In some embodiments, visual indicator 504 may comprise an LED. Although visual indicator 504 is shown as integral to interface button 502, in some embodiments visual indicator 504 may be separate from, but proximate to interface button 502 (Paragraph 40).  Furthermore, Sawal teaches the system-level visual indicators associated with an information handling system responsive to an event occurring within such information handling system and responsive to a user being proximate to the chassis (Paragraphs 65)
In regards to claim 7, Barrett modified teaches controlling illumination of the plurality of visual indicators comprises causing illumination of the set of visual indicators associated with the respective information handling system to a particular color in response to the event occurring within such information handling system while causing 15illumination of sets of visual indicators associated with unaffected information handling systems to a color other than the particular color (paragraph 45).  Barrett elaborates in embodiments in which visual indicators 506 and 508 are LEDs, a visual indicator 506 may display one color for indicating KVM emphasis and display another color for indicating identity as a component of a computing system. In these and other embodiments, visual indicators 508 may indicate a different event or status from visual indicators 506, such as hard disk drive activity; further indicating the 
In regards to claim 8, Barrett modified teaches a method with a programmable dynamic information handling system rack lighting system comprising: an array of a plurality of visual indicators configured to be programmed such that each information handling system of a chassis is associated with a set of one or more of the plurality of visual indicators (Abstract; Paragraphs 7, 22, 26).  Barrett further teaches a lighting control subsystem configured to control illumination of the plurality of visual indicators based on statuses of information handling systems of the chassis, such that the lighting control subsystem causes each set of the visual indicators to illuminate based on a status of the respective information handling system associated with such set (Paragraphs 4, 45, 47).
Barrett fails to teach information handling system of a chassis is associated with a set of one or more of the plurality of system-level visual indicators.  Sawal teaches a system level configuration that may be set by the vendor of the chassis (Paragraph 53).  Furthermore, Sawal teaches the set of beacon lighting elements (e.g., LEDs) may be connected to the chassis handling subsystem. A particular beacon LED may be associated with a particular slot (Paragraph 64). The beacon LEDs provide a visual identification of a particular slot, there can be different ordering schemes for the slots depending upon the vendor of the chassis. Thus, to identify a particular slot (e.g., slot number 3), the user may access a management interface of the chassis (e.g., GUI or CLI) and select an option to activate a beacon LED associated with the particular slot. The beacon LED for the particular slot will be lit so that the user can visibly identify the slot, the LEDs may be a visual indicator for status of the handling system, (Paragraphs 65, 89), further indicating the lighting control subsystem configured to control illumination of the plurality of system- level visual indicators based on statuses of information handling systems of the chassis, such that the lighting control subsystem causes each set of the system-level visual indicators to illuminate based on a status of the respective information handling system associated with such set.
Furthermore, Sawal teaches a chassis-level visual indicator other than the plurality of system-level visual indicators (Paragraph 48; Fig 1 (118B) (118C)). To Further elaborate, Sawal establishes the dynamic set of the chassis and LED indicators associated with the chassis. Sawal discloses Specifically, a rack, such as a rack 112A, may include a set of bays 115 to hold a set of rack units, boxes, switches, or chassis 118A-N. A chassis, such as chassis 118A, may include a chassis handling subsystem 121, a set of slots 124A-N, and a set of beacon light emitting elements (e.g., light emitting diodes (LEDs)) 127A-N associated with the set of slots (Paragraph 48). Figure 1 further illustrates the different chassis (Chassis B (118B), Chassis C (118C), Chassis N (118N)) and the LED indicators associated with the respective chassis.
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to Sawal’s teaching with Barret’s teaching in order to improve and visually distinguish different operating compartments of a computer server(s).
In regards to claim 10, Barrett modified teaches the status of each respective information handling system is indicative of whether an unresolved event has occurred within such information handling system, such as an error alert (Paragraph 45).
In regards to claim 12, Barrett modified teaches the lighting control subsystem being configured to cause illumination of a set of visual indicators associated with an information handling system responsive to an event occurring within such information handling system and responsive to a user being proximate to the chassis, i.e. apparatus for providing a human-perceptible visual indication to a user of an event related to its associated interface button 502 or 504, as described in greater detail below. In some embodiments, visual indicator 504 may comprise an LED. Although visual indicator 504 is shown as integral to interface button 502, in some embodiments visual indicator 504 may be separate from, but proximate to interface button 502 (Paragraph 40).
In regards to claim 14, Barrett modified teaches controlling illumination of the plurality of visual indicators comprises causing illumination of the set of visual indicators associated with the respective information handling system to a particular color in response to the event occurring within such information handling system while causing 15illumination of sets of visual indicators associated with unaffected information handling systems to a color other than the particular color (paragraph 45).  Barrett elaborates in embodiments in which visual indicators 506 and 508 are LEDs, a visual indicator 506 may display one color for indicating KVM emphasis and display another color for indicating identity as a component of a computing system. In these and other embodiments, visual indicators 508 may indicate a different event or status from visual indicators 506, such as hard disk drive activity; further indicating the 
In regards to claim 15, Barrett teaches an article of manufacture comprising: a non-transitory computer-readable medium; and computer-executable instructions carried on the computer-readable medium, the instructions readable by a processor, the instructions, when read and executed (Paragraphs 17-19) for causing the processor to program an array of a plurality of visual indicators configured to be programmed such that each information handling system of a chassis is associated with a set of one or more of the plurality of visual indicators (Abstract; Paragraphs 7, 22, 26).  Barrett further teaches a lighting control subsystem configured to control illumination of the plurality of visual indicators based on statuses of information handling systems of the chassis, such that the lighting control subsystem causes each set of the visual indicators to illuminate based on a status of the respective information handling system associated with such set (Paragraphs 4, 45, 47).
Barrett fails to teach information handling system of a chassis is associated with a set of one or more of the plurality of system-level visual indicators.  Sawal teaches a system level configuration that may be set by the vendor of the chassis (Paragraph 53).  Furthermore, Sawal teaches the set of beacon lighting elements (e.g., LEDs) may be connected to the chassis handling subsystem. A particular beacon LED may be associated with a particular slot (Paragraph 64). The beacon LEDs provide a visual identification of a particular slot, there can be different ordering schemes for the slots depending upon the vendor of the chassis. Thus, to identify a particular slot (e.g., slot number 3), the user may access a management interface of the chassis (e.g., GUI or CLI) and select an option to activate a beacon LED associated with the particular slot. The beacon LED for the particular slot will be lit so that the user can visibly identify the slot, the LEDs may be a visual indicator for status of the handling system, (Paragraphs 65, 89), further indicating the lighting control subsystem configured to control illumination of the plurality of system- level visual indicators based on statuses of information handling systems of the chassis, such that the lighting control subsystem causes each set of the system-level visual indicators to illuminate based on a status of the respective information handling system associated with such set.
Furthermore, Sawal teaches a chassis-level visual indicator other than the plurality of system-level visual indicators (Paragraph 48; Fig 1 (118B) (118C)). To Further elaborate, Sawal establishes the dynamic set of the chassis and LED indicators associated with the chassis. Sawal discloses Specifically, a rack, such as a rack 112A, may include a set of bays 115 to hold a set of rack units, boxes, switches, or chassis 118A-N. A chassis, such as chassis 118A, may include a chassis handling subsystem 121, a set of slots 124A-N, and a set of beacon light emitting elements (e.g., light emitting diodes (LEDs)) 127A-N associated with the set of slots (Paragraph 48). Figure 1 further illustrates the different chassis (Chassis B (118B), Chassis C (118C), Chassis N (118N)) and the LED indicators associated with the respective chassis.
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to Sawal’s teaching with Barret’s teaching in order to improve and visually distinguish different operating compartments of a computer server(s).
In regards to claim 17, Barrett modified teaches the status of each respective information handling system is indicative of whether an unresolved event has occurred within such information handling system, such as an error alert (Paragraph 45).
In regards to claim 19, Barret modified teaches the lighting control subsystem being configured to cause illumination of a set of visual indicators associated with an information handling system responsive to an event occurring within such information handling system and responsive to a user being proximate to the chassis, i.e. apparatus for providing a human-perceptible visual indication to a user of an event related to its associated interface button 502 or 504, as described in greater detail below. In some embodiments, visual indicator 504 may comprise an LED. Although visual indicator 504 is shown as integral to interface button 502, in some embodiments visual indicator 504 may be separate from, but proximate to interface button 502 (Paragraph 40).
In regards to claim 21, Barrett modified teaches controlling illumination of the plurality of visual indicators comprises causing illumination of the set of visual indicators associated with the respective information handling system to a particular color in response to the event occurring within such information handling system while causing 15illumination of sets of visual indicators associated with unaffected information handling systems to a color other than the particular color (paragraph 45).  Barrett elaborates in embodiments in which visual indicators 506 and 508 are LEDs, a visual indicator 506 may display one color for indicating KVM emphasis and display another color for indicating identity as a component of a computing system. In these and other embodiments, visual indicators 508 may indicate a different event or status from visual indicators 506, such as hard disk drive activity; further indicating the use of a particular color to indicate a specific event whilst another color indicates another event unrelated to the previous event.


Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 20150243140 A1) in view of Sawal et al. (US 20190042349 A1) as applied above in claim 1, 8, 18, in further view of Lys et al. (US 20040257007 A1).
In regards to claim 4, Barrett modified fails to teach the status of each respective information handling system is indicative of a temperature proximate to such information handling system.  Lys on the other hand teaches the status of each respective information handling system is indicative of a temperature proximate to such information handling system such as ambient temperature (Paragraph 111, 247. 251).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lys’ teaching with Barrett’s teaching in order to avoid overheating or hazards as such.
In regards to claim 11, Barrett modified fails to teach the status of each respective information handling system is indicative of a temperature proximate to such information handling system.  Lys on the other hand teaches the status of each respective information handling system is indicative of a temperature proximate to such information handling system such as ambient temperature (Paragraph 111, 247. 251).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lys’ teaching with Barrett modified’s teaching in order to avoid overheating or hazards as such.
In regards to claim 18, Barrett modified fails to teach the status of each respective information handling system is indicative of a temperature proximate to such information handling system.  Lys on the other hand teaches the status of each respective information handling system is indicative of a temperature proximate to such information handling system such as ambient temperature (Paragraph 111, 247. 251).  It would have been obvious to a person of ordinary skill in the art before the effective .

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 20150243140 A1)  in view of in view of Sawal et al. (US 20190042349 A1) as applied above in claim 1, 8, 18, in further view of Watts (US 20130141243 A1).
In regards to claim 6, Barrett modified fails to teach the lighting control subsystem configured to illuminate all sets of the visual indicators in a response to an indication that a user is servicing the chassis.  Watts on the other hand teaches the lighting control subsystem configured to illuminate all sets of the visual indicators in a response to an indication that a user is servicing the chassis (Paragraphs 40).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Watt’s teaching with Barrett’s teaching in order to display/indicate to further distinguish the status activity pertaining to the chassis.
In regards to claim 13, Barrett modified fails to teach the lighting control subsystem configured to illuminate all sets of the visual indicators in a response to an indication that a user is servicing the chassis.  Watts on the other hand teaches the lighting control subsystem configured to illuminate all sets of the visual indicators in a response to an indication that a user is servicing the chassis (Paragraphs 40).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Watt’s teaching with Barrett’s teaching in order to display/indicate to further distinguish the status activity pertaining to the chassis.
In regards to claim 20, Barrett modified fails to teach the lighting control subsystem configured to illuminate all sets of the visual indicators in a response to an indication that a user is servicing the chassis.  Watts on the other hand teaches the lighting control subsystem configured to illuminate all sets of the visual indicators in a response to an indication that a user is servicing the chassis (Paragraphs 40).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Watt’s teaching with Barrett’s teaching in order to display/indicate to further distinguish the status activity pertaining to the chassis.

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims listed above disclose “the chassis-level visual indicator and the system-level visual indicator are positioned such that the chassis-level visual indicator is visible to a person from at least one perspective of the person in which the system-level visual indicator is not visible to the user.”  During the time of the filing date of the said invention, there was no prior art at the time of the invention that taught the scope of the said invention above as well as in its entirety.  As a result, the examiner acknowledges the said scope of the invention as allowable if integrated into the independent claim language.


Response to Arguments
Examiner acknowledges applicant’s amendments and has addressed them under new grounds of rejection of amendments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                          

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685